EXHIBIT 10.2





























AK STEEL HOLDING CORPORATION


STOCK INCENTIVE PLAN
______________________________________________________


(as amended and restated as of October 16, 2008)







 
 
 

--------------------------------------------------------------------------------

 



AK STEEL HOLDING CORPORATION


STOCK INCENTIVE PLAN


(as amended and restated as of October 16, 2008)




Article 1.  Amendment and Restatement, Purpose, and Duration.


1.1           Amendment and Restatement of the Plan.  AK Steel Holding
Corporation, a Delaware corporation (the “Company”), previously established an
incentive compensation plan known as the “AK Steel Holding Corporation Stock
Incentive Plan” (the “Plan”).  The Plan is hereby amended and restated effective
as of October 16, 2008, the date this amendment and restatement of the Plan was
adopted by the Board of Directors of the Company.  The Plan permits the grant of
Nonqualified Stock Options, awards of Restricted Stock, awards of Restricted
Stock Units, and awards of Performance Shares.


1.2           Purpose of the Plan.  The purpose of the Plan is to promote the
success and enhance the value of the Company by linking the personal interests
of directors, executive officers and key employees of the Company to those of
the Company’s shareholders, and by providing these individuals with an incentive
for outstanding performance.  The Plan is further intended to enhance the
Company’s ability to motivate, attract, and retain the services of these
individuals upon whose judgment, interest, and special effort the successful
conduct of its operation is largely dependent.


1.3           Duration of the Plan. The Plan shall remain in effect until all
Shares subject to it shall have been purchased or acquired or are no longer
available for Awards according to the Plan’s provisions, subject to the right of
the Board to terminate the Plan at any time pursuant to Article 11 herein.  In
no event may an Award be granted under the Plan on or after December 31,
2014.  Termination of the Plan shall not affect the rights of any person under
an outstanding Award Agreement unless otherwise specifically provided in such
Award Agreement.


Article 2.  Definitions.  Whenever used in the Plan, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:


(a)           “Award” includes, without limitation, Option Awards, Restricted
Stock Awards, Restricted Stock Unit Awards, or Performance Share Awards that are
valued in whole or in part by reference to, or are otherwise based on, the
Company’s stock, performance goals or other factors, each on a stand alone or
combination basis, as described in or granted under this Plan.


(b)           “Award Agreement” means the agreement or other writing that sets
forth the terms and conditions of each Award, including any amendment or
modification thereof.  A

 
 
 

--------------------------------------------------------------------------------

 

Participant is bound by the terms of an Award Agreement and this Plan by reason
of accepting the benefits of the Award.
(c)           “Beneficial Owner” shall have the meaning ascribed to such term in
Rule l3d-3 of the General Rules and Regulations under the Exchange Act.


(d)           “Beneficiary” means the person or persons named by a Participant
to succeed to the Participant’s rights under any then unexpired Award
Agreements.  Each such designation shall: (i) revoke all prior designations by
the same Participant; (ii) be in a form acceptable to the Committee; and (iii)
be effective only when delivered to the Committee by the Participant in writing
and during the Participant’s lifetime.  No beneficiary shall be entitled to any
notice of any change in a designation of beneficiary.  In the absence of any
such designation, the Participant’s estate shall be the beneficiary.


(e)           “Board” means the Board of Directors of the Company.


(f)           “Cause” means:  (i) conviction of, or entering a plea of guilty or
nolo contendere to, a misdemeanor involving moral turpitude or a felony; (ii)
engagement in fraud, misappropriation or embezzlement with respect to the
Company or any subsidiary or affiliate thereof; (iii) willful failure, gross
negligence or gross misconduct in the performance of assigned duties for the
Company or any subsidiary or affiliate thereof; and/or (iv) breach of a
fiduciary duty to the Company or any subsidiary or affiliate thereof.


(g)           “Change of Control” shall be deemed to have occurred if:


(i)           any person (other than a trustee or other fiduciary holding
securities under an employee benefit plan in which employees of the Company
participate) becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing forty percent (40%) or more of the combined voting
power of the Company’s then outstanding voting securities; or


(ii)           during any period of two (2) consecutive years individuals who at
the beginning of such period constitute the Board, including for this purpose
any new Director of the Company (other than a Director designated by a person
who has entered into an agreement with the Company to effect a transaction
described in clauses (i) or (iii) of this Subsection (g)) whose election by the
Board or nomination for election by the shareholders of the Company was approved
by a vote of at least two-thirds (2/3) of the Directors then still in office who
either were Directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board; or


(iii)           the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation (other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto

 
 
 

--------------------------------------------------------------------------------

 

continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation) or
the shareholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets.


(h)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time.


(i)           “Committee” means the Compensation Committee of the Board, or such
other committee designated by the Board to administer this Plan.  The Committee
shall consist of not less than two members of the Board who shall be appointed
from time to time by, and shall serve at the discretion of, the Board.  The
Committee shall be comprised solely of Directors who are:  (i) “independent
directors” as defined in the rules and regulations of the New York Stock
Exchange; (ii) “non-employee directors” as defined in Rule 16b-3 promulgated
under the Exchange Act; and (iii) “outside directors” within the meaning of
Section 162(m) of the Code and related regulations.  The references herein to
specific rules, regulations, and statutes shall include any successor provisions
thereof.


(j)           “Company” means AK Steel Holding Corporation, a Delaware
corporation, or any successor thereto, as provided in Article 14 herein.


(k)          “Covered Employee” means any Participant who is or may be a
“covered employee” within the meaning of Section 162(m)(3) of the Code.


(l)           “Director” means any individual who is a member of the Board and
who is not an Employee.


(m)          “Disability” means a physical or mental condition which, in the
judgment of the Committee, renders a Director unable to serve or an Employee
unable to perform the duties of his position with the Company or, in the case of
an Employee, the duties of another available position with the Company for which
the Employee is suited by education, background and training.  Any Employee
found to be qualified for disability benefits under AK Steel Holding
Corporation’s long term disability plan or by the Federal Social Security
Administration will be considered to be disabled under this Plan, but
qualification for such benefits shall not be required as evidence of disability
hereunder.


(n)           “Employee” means any common law employee of the Company or any
subsidiary or affiliate thereof, including AK Steel Corporation.  A Director is
not an Employee solely by reason of his position as a Director and, unless
otherwise employed by the Company, shall not be considered to be an Employee
under this Plan.


(o)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

 
 
 

--------------------------------------------------------------------------------

 

(p)           “Fair Market Value” shall mean:


(i)           if the Shares are traded on an established United States national
stock exchange or in the United States over-the-counter market with prices
reported on the NASDAQ, the average of the highest and lowest sales prices for
Shares on the relevant date (or, if there were no sales of Shares on such date,
the weighted average of the mean between the highest and lowest sale prices for
Shares on the nearest preceding trading day on which there were sales of
Shares); and


(ii)           if the Shares are not traded as described in clause (i), the fair
market value of such Shares on the relevant date, as determined in good faith by
the Board.


(q)           “Insider” shall mean an Employee who is, on the relevant date, an
executive officer or ten percent (10%) Beneficial Owner of the Company, as
defined under Section 16 of the Exchange Act, or a Director.


(r)           “Nonqualified Stock Option” or “Option” means an option to
purchase Shares from the Company at a price established in an Option Award
Agreement.  No incentive stock option within the meaning of Code Section 422 may
be granted under this Plan.


(s)           “Option Award” means, individually or collectively, a grant under
this Plan of a Nonqualified Stock Option.


(t)           “Option Award Agreement” means an agreement setting forth the
terms and provisions applicable to an Option Award granted to a Participant
under this Plan.


(u)           “Option Price” means the price at which a Share may be purchased
by a Participant under the terms of an Option Award Agreement.


(v)           “Par Value” shall mean the designated par value of one Share.


(w)          “Participant” means any Director or Employee who possesses an
unexpired Award granted under the Plan.


(x)           “Performance Share” means Shares (or units representing the right
to receive Shares) granted to a Participant subject to attainment of certain
performance criteria and objectives in accordance with the terms of the Plan.


(y)           “Performance Share Award” means individually or collectively, a
grant under this Plan of a Performance Share.


(z)           “Performance Share Award Agreement” means an agreement setting
forth the terms and provisions applicable to a Performance Share Award under
this Plan.

 
 
 

--------------------------------------------------------------------------------

 

(aa)           “Plan” means the AK Steel Holding Corporation Stock Incentive
Plan as set in this document, and if amended at any time, then as so amended.


(bb)           “Restricted Stock” means Shares granted to a Participant subject
to certain restrictions on the Participant’s right to sell, transfer, assign,
pledge, encumber or otherwise alienate or hypothecate the Shares except in
accordance with the terms of this Plan.


(cc)           “Restricted Stock Award” means, individually or collectively, a
grant under this Plan of Shares of Restricted Stock.


(dd)           “Restricted Stock Award Agreement” means an agreement setting
forth the terms and provisions applicable to a Restricted Stock Award under this
Plan.


(ee)            “Restricted Stock Unit” means an Award that represents the right
to receive a Share, granted to a Director in accordance with the terms of the
Plan.


(ff)             “Restricted Stock Unit Award” means, individually or
collectively, a grant under this Plan of Restricted Stock Units.


(gg)            “Restricted Stock Unit Award Agreement” means an agreement
setting forth the terms and provisions applicable to a Restricted Stock Unit
Award under this Plan.


(hh)             “Retirement” shall mean termination of employment with the
Company or any affiliate of the Company with eligibility to immediately commence
to receive a pension under the Company’s noncontributory defined benefit pension
plan as in effect on the Employee’s termination date.  For a Participant who is
not participating in such plan, Retirement shall mean any termination of
employment with the Company which would have entitled such Participant to be
eligible to immediately commence to receive a pension under the Company’s
non-contributory defined benefit pension plan had the Participant been a
participant.


(ii)                “Shares” means the shares of voting common stock of the
Company.


Article 3.  Administration.


3.1           The Committee.  The Plan shall be administered by the
Committee.  The Committee may employ such legal or other counsel, consultants
and agents as it may deem desirable for the administration of the Plan and may
rely upon any opinion or computation received from any such counsel, consultant
or agent.  Expenses incurred by the Committee in the engagement of such counsel,
consultant or agent shall be paid by the Company.  No member or former member of
the Board or the Committee shall be liable for any action or determination made
in good faith with respect to the Plan or any Award granted hereunder.

 
 
 

--------------------------------------------------------------------------------

 

3.2           Authority of the Committee.  The Committee shall have full power,
subject to the provisions of this Plan, except as limited by law or by the
Articles of Incorporation or Bylaws of the Company: (a) to determine the size
and types of Awards (except as to Awards to Directors which shall be limited to
the size and shall be subject to the conditions expressly permitted by this
Plan); (b) to determine the terms and conditions of each Award Agreement in a
manner consistent with the Plan; (c) to construe and interpret the Plan and any
agreement or instrument entered into under the Plan; (d) to establish, amend, or
waive rules and regulations for the Plan’s administration; and, (e) subject to
the provisions of Article 11 herein, to amend the terms and conditions of any
outstanding Award Agreement to the extent such terms and conditions are within
the discretion of the Committee as provided in the Plan.  Further, the Committee
shall make all other determinations which may be necessary or advisable for the
administration of the Plan.  The Committee may delegate its authority hereunder
to the extent permitted by law.  In no event shall a Director who is a
Participant vote in any matter related solely to such Director’s Award under
this Plan.


3.3           Decisions Binding.  All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its shareholders, Directors, Employees, Participants, and
their estates, beneficiaries or assignees.  In all cases, Awards to Directors
shall be subject to the same terms, conditions and interpretations applicable
generally to Awards to non-Director Participants.


3.4           Arbitration.  Each Participant who is granted an Award hereunder
agrees as a condition of the Award to submit to binding arbitration any dispute
regarding the Plan or any Award made under the Plan, including by way of
illustration and not limitation, any decision of the Committee or any action of
the Company respecting the Plan.  Such arbitration shall be held in accordance
with the rules of the American Arbitration Association before an arbitrator
selected by the Company and acceptable to the Participant.  If the Participant
objects to the appointment of the arbitrator selected by the Company, and the
Company does not appoint an arbitrator acceptable to the Participant, then the
Company and the Participant shall each select an arbitrator and those two
arbitrators shall collectively appoint a third arbitrator who shall alone hear
and resolve the dispute.  The Company and the Participant shall share equally
the cost of arbitration.  No Company agreement of indemnity, whether under the
Articles of Incorporation, the By-Laws or otherwise, and no insurance purchased
by the Company shall apply to pay or reimburse any Participant’s costs of
arbitration.


Article 4.  Shares Subject to Grant Under the Plan.


4.1           Number of Shares.  Subject to adjustment as provided in this
Section and in Section 4.3, an aggregate of 16,000,000 Shares shall be available
for the grant of Option Awards, Restricted Stock Awards, Restricted Stock Unit
Awards, and Performance Share Awards under the Plan (hereinafter called the
“Share Pool”); provided, however, that no Employee may be granted Awards under
the Plan in any calendar year with respect to more than 600,000 Shares.  The
Committee, in its sole discretion, shall determine the appropriate division of
the Share Pool

 
 
 

--------------------------------------------------------------------------------

 

as between Option Awards, Restricted Stock Awards, Restricted Stock Unit Awards,
and Performance Share Awards.  Shares issued pursuant to any Award may be either
authorized and previously unissued Shares or reacquired Shares.


The following rules will apply for purposes of the determination of the number
of Shares available for grant under the Plan:


(a)           the grant of an Award to an Employee shall reduce the Shares
available in the Share Pool for grant under the Plan by the number of Shares
subject to the Award; and


(b)           to the extent that an Option is settled in cash rather than by the
delivery of Shares, the Share Pool shall be reduced by the number of Shares
represented by the cash settlement of the Option (subject to the limitation set
forth in Section 4.2 herein).


4.2           Lapsed Awards.  If any Award granted under this Plan is canceled,
terminates, expires or lapses for any reason, any Shares then subject to such
Award again shall be available for grant under the Plan and shall return to the
Share Pool.


4.3           Adjustments in Authorized Shares.  In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, to prevent dilution or
enlargement of rights, an appropriate adjustment shall be made in an equitable
manner by the Committee in the number and class of Shares which may be delivered
under the Plan, in the number and class of Shares that may be issued to an
Employee with respect to Awards in any given period, and in the number and class
of and/or price of Shares subject to any then unexercised and outstanding
Awards. The number of Shares subject to any Award shall always be a whole
number.


4.4           Rights as a Shareholder.  No person shall have any rights as a
shareholder with respect to Shares subject to an Option Award until the date the
Company receives full payment of the Option price, including any sum due for
withholding pursuant to Section 6.6. A person who has Restricted Stock shall
have the rights of an owner of Shares, except to the extent those rights are
expressly limited by then applicable restrictions on transfer contained in this
Plan and the Restricted Stock Award Agreement.  No person shall have any rights
as a shareholder with respect to a Restricted Stock Unit Award until such date
that the Participant may receive Shares pursuant to the Restricted Stock Unit
Award.  No person shall have any rights as a shareholder with respect to a
Performance Share Award until such date that the Participant may receive the
Shares covered by the Performance Share Award.


Article 5.  Eligibility and Participation.  Directors and Employees shall be
eligible to be Participants in this Plan.

 
 
 

--------------------------------------------------------------------------------

 

Article 6. Stock Options.


6.1           Grant of Options.


(a)           Options may be granted to an Employee at any time and from time to
time as shall be determined by and in the sole discretion of the Committee,
subject to the provisions of Section 4.1.


(b)           Options with respect to ten thousand (10,000) Shares shall be
granted to each Director who is not employed by the Company on the date of his
or her initial election to the Board, and additional Options in a similar amount
may be granted at approximately five year intervals thereafter to such Directors
during their term on the Board as shall be determined by and in the sole
discretion of the Committee, subject to the following terms and conditions:


(i)           the Option Price described in Section 6.3 shall be the Fair Market
Value of the Shares on the date of grant;


(ii)           the Options shall be exercisable in accordance with Section 6.4
until the tenth (10th) anniversary of the date of grant;


(iii)          any restriction on the right to exercise the Options in
accordance with Section 6.5(a) shall lapse on the first anniversary of the date
of the Option Award;


(iv)          for the purposes of this Plan, death shall be treated as death
while employed under Section 6.8(a)(i); Disability or Retirement from the Board
shall be subject to the provisions of Sections 6.8(b) and (c); failure to be
reelected shall be an involuntary termination subject to the terms of Section
6.8(d)(i); and resignation or failure to stand for reelection shall be deemed to
be a voluntary termination subject to the terms of Section 6.8(e); and


(v)           the limited right of transferability shall be granted in
accordance with Section 6.7.


Except as above modified or interpreted, the provisions of this Article 6 shall
apply to Directors in the same manner it applies to others.


6.2           Option Award Agreement.  Each Option shall be granted pursuant to
a written Option Award Agreement, signed by the appropriate member of the
Committee or its designee, and specifying the terms and conditions applicable to
the Options granted including: the Option Price; the period during which the
Option may be exercised; the number of Shares to which the Option pertains; the
conditions under which the Option is exercisable; and such other provisions as
the Committee may from time to time determine.  The Option Award Agreement also
shall

 
 
 

--------------------------------------------------------------------------------

 

specify that the Option is intended to be a Nonqualified Stock Option whose
grant is intended not to fall under the provisions of Code Section 422.


6.3           Option Price.  The Option Price for each Share subject to purchase
shall be determined by the Committee and stated in the Option Award Agreement
but in no event shall be less than the Fair Market Value of the Shares on the
date of grant of the Award.


6.4           Duration of Options.  Each Option shall be exercisable for such
period as the Committee shall determine at the time of grant.  No Option shall
be exercisable later than the tenth (10th) anniversary of the date of its grant.


6.5           Exercise of Options.


(a)           Options granted under the Plan shall be exercisable at such times
and be subject to such restrictions and conditions as the Committee shall in
each instance approve, which need not be the same for each grant or for each
Participant.  The Committee may provide, by rule or regulation or in any Option
Award Agreement, that the exercisability of an Option may be accelerated or
extended under various circumstances to a date not later than the latest
expiration date permitted in accordance with Section 6.4.


(b)           Each Option shall be exercisable only by delivery to the Committee
in care of the Secretary of the Company of a written notice of exercise in such
form as the Committee may require.  A notice of exercise shall: specify the
number of shares to be purchased, shall be signed by the Participant or holder
of the Option and shall be dated the date the signature is affixed.


6.6           Payment.  Except as hereinafter provided, a written notice of
exercise shall be accompanied by full payment for the Shares to be
purchased.  Subject to the provisions of Article 12, payment shall include any
income or employment taxes required to be withheld by the Company from the
employee’s compensation with respect to the Shares so purchased.


(a)           The Option Price upon exercise of any Option shall be payable to
the Company in full either: (i) in cash or its equivalent, or (ii) by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price (provided that any Shares so tendered
which have been acquired from the Company shall have been held by the
Participant for at least six (6) months prior to such tender), in proper form
for transfer and accompanied by all requisite stock transfer tax stamps or cash
in lieu thereof, or (iii) by a combination of (i) and (ii).


(b)           The Committee also may allow cashless exercises as permitted under
Federal Reserve Board Regulation T, subject to applicable securities law
restrictions, or by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law.

 
 
 

--------------------------------------------------------------------------------

 

(c)           As soon as practicable after receipt of a written notice of
exercise and full payment, the Company shall deliver to the Participant, in the
Participant’s name, Share certificates in an appropriate amount based upon the
number of Shares purchased.


6.7           Restrictions on Transferability.  Except to the extent permitted
under this Section 6.7, no Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, all Options
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.  Notwithstanding the foregoing, the right to
purchase Shares subject to an Option Award may be transferred, in whole or in
part, by a Participant during a Participant’s lifetime, to a Participant’s
spouse, child or grandchild, or to the trustee of a testamentary or other
grantor trust established primarily for the benefit of a Participant’s spouse,
child or grandchild; provided that:


(a)           A transfer shall only be effective upon receipt by the Secretary
of the Company, on behalf of the Committee, of written notice of transfer in
such form as the Committee may require;


(b)           A notice of transfer shall: (i) identify the name, address and
relationship of the transferee to the Participant; (ii) identify the Option
Award which is the subject of the transfer, the number of Shares transferred and
the consideration paid, if any, for the transfer; (iii) in the case of a
transfer to a trustee, include evidence satisfactory to the Committee that under
the terms of the trust the transfer is for the exclusive benefit of a
Participant’s spouse, child or grandchild; and (iv) include a copy of the
authorized signature of each person who will have the right to exercise the
option to purchase and all information relevant to the rights transferred; and


(c)           A transferee may not transfer any rights.  Upon the transferee’s
death, all rights shall revert to the Participant.


The Committee may impose such additional restrictions on transferability as it
may deem advisable, including, without limitation, restrictions under applicable
Federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, and under any blue sky or
state securities laws applicable to such Shares.


6.8           Termination of Employment.  Except as hereinafter provided,
Options granted under the Plan may not be exercised by any person, including a
transferee of any rights under an Option Award, unless the Participant is then
in the employ of the Company and unless the Participant has remained
continuously so employed since the date of grant of the Option.  Subject to the
duration set forth in Section 6.4, Options shall be exercisable as follows
unless otherwise provided by the Committee:


(a)           in the case of a Participant’s death:

 
 
 

--------------------------------------------------------------------------------

 

(i)           while employed by the Company, by the Beneficiary or
representative during a period of three (3) years following the date of the
Participant’s death; and in such a case may be exercised even before expiration
of the six (6)-month or longer period established in accordance with Section
6.5(a); or


(ii)           after his Retirement, but before the third anniversary of his
Retirement, by the Beneficiary or representative on or before the third
anniversary of his Retirement;


(b)           in the case of the Participant’s Disability, by the Participant or
by the Participant’s appointed representative during a period of three (3) years
following the date of the Participant’s last day worked;


(c)           in the case of the Participant’s Retirement, by the Participant
during a period of  three (3) years following the date of the Participant’s last
day worked;


(d)           in the case of a Participant’s involuntary termination of
employment:


(i)           for reasons other than Cause, by the Participant during a period
of three (3) years following the date of the Participant’s last day worked; or


(ii)           for Cause, by the Participant on or before his last day worked
whether or not the Committee has made its final determination that there is
Cause for termination as of that last day worked; and


(e)           in the case of a Participant’s voluntary termination of
employment, his last day worked.


Article 7.  Restricted Stock and Restricted Stock Units.


7.1           Restricted Stock Awards and Restricted Stock Unit
Awards.  Restricted Stock Awards may be made to any Director or Employee at any
time while the Plan is in effect and Restricted Stock Unit Awards may be made to
Directors at any time while the Plan is in effect.  Restricted Stock Awards and
Restricted Stock Unit Awards may be made whether or not prior such Awards have
been made to said person.


7.2           Notice.  The Committee shall promptly provide each Participant
with written notice setting forth the number of Shares covered by the Restricted
Stock Award or Restricted Stock Unit Award and such other terms and conditions
relevant thereto, including the purchase price, if any, to be paid for the
Shares by the recipient of a Restricted Stock Award, as may be considered
appropriate by the Committee.

 
 
 

--------------------------------------------------------------------------------

 

7.3           Restrictions on Transfer of Restricted Stock.  The purpose of
these restrictions is to provide an incentive to each Participant to continue to
provide services to the Company and to perform his or her assigned tasks and
responsibilities in a manner consistent with the best interests of the Company
and its stockholders.  The Restricted Stock awarded pursuant to the Plan shall
be subject to the following restrictions:


(a)           Stock certificates evidencing shares shall be issued in the sole
name of the Participant (but may be held by the Company until the restrictions
shall have lapsed in accordance herewith) and shall bear a legend which, in
part, shall provide that:


“The shares of common stock evidenced by this certificate are subject to the
terms and restrictions of the AK Steel Holding Corporation Stock Incentive
Plan.  These shares are subject to forfeiture or cancellation under the terms of
said Plan.  These shares may not be sold, transferred, assigned, pledged,
encumbered or otherwise alienated or hypothecated except pursuant to the
provisions of said Plan, a copy of which Plan is available from the Secretary of
the Company upon request.”


(b)           No Restricted Stock may be sold, transferred, assigned, pledged,
encumbered or otherwise alienated or hypothecated unless, until and then only to
the extent that said restrictions shall have lapsed in accordance with Section
7.4.


7.4           Lapse of Restrictions.  The restrictions set forth in Section 7.3
will lapse only if, on the date restrictions are to lapse in accordance with
this Section 7.4, the Participant has been continuously employed by the Company
or has been a Director from the time of the Restricted Stock Award to such date
of lapse.  If the lapse schedule  would result in the lapse of restrictions in a
fractional share interest, the number of shares will be rounded down to the next
lowest number of full shares for each of the first two lapse dates, with the
balance to relate to the final lapse date.  Unless otherwise provided by the
Board:


(a)           with respect to a Restricted Stock Award to an Employee, the
restrictions set forth in Section 7.3 shall lapse with respect to twenty-five
percent (25%) of the Shares subject thereto on the second anniversary of the
date of the Award; and with respect to an additional twenty-five percent (25%)
of the Shares subject thereto on each of the third, fourth and fifth
anniversaries of the date of the Award; and


(b)           with respect to a Restricted Stock Award to a Director, the
restrictions set forth in Section 7.3 shall lapse upon completion of the full
tenure for which the Director was elected to serve on the Board.


7.5           Vesting and Forfeiture of Restricted Stock.  Upon the lapse of the
restrictions set forth in Section 7.3 with respect to Shares covered by a
Restricted Stock Award, ownership of the Shares with respect to which the
restrictions have lapsed shall vest in the holder of the Award.  In the event of
termination of an Employee’s employment, or in the event a Director fails to
complete his or her full tenure on the Board, all Shares then still subject to
the restrictions

 
 
 

--------------------------------------------------------------------------------

 

described in Section 7.3 shall be forfeited by the Participant and returned to
the Company for cancellation, except as follows:


(a)           Restrictions with respect to Shares covered by an outstanding
Restricted Stock Award held by a Director shall lapse upon the date of his or
her mandatory retirement from the Board by reason of age.  In the case of an
Employee’s retirement, the Committee may in its sole discretion elect to waive
all or any portion of the restrictions remaining in respect of a Restricted
Stock Award held by that employee.  Any outstanding restrictions shall lapse in
case of death or Disability of the holder of a Restricted Stock Award.  Evidence
of Disability will be entitlement to disability income benefits under the
Federal Social Security Act; and


(b)           The Committee may at any time in its sole discretion accelerate or
waive all or any portion of restrictions remaining in respect of the Shares
covered by an outstanding Restricted Stock Award (to the extent not waived
pursuant to paragraph (a) above).  This authority may be exercised for any or
all Participants; provided that the waiver in any particular case shall not bind
the Committee in any other similar case, it being the intention of the Company
to grant the Committee the broadest possible discretion to act or to refuse to
act in this regard.  Any such action taken on behalf of a Director shall require
the unanimous consent of all Directors (excluding the Director for whose benefit
the action is taken) then in office.


7.6           Rights as Shareholder.  Upon issuance of the stock certificates
evidencing a Restricted Stock Award and subject to the restrictions set forth in
Section 7.3 hereof, the Participant shall have all the rights of a shareholder
of the Company with respect to the Shares of Restricted Stock represented by
that Restricted Stock Award, including the right to vote the shares and receive
all dividends and other distributions paid or made with respect thereto.


7.7           Restricted Stock and Restricted Stock Unit Awards to Directors.
       
          (a)           Except as otherwise determined by majority vote of the
Board with respect to any calendar year, fifty percent (50%) of each Director’s
annual retainer fee for services on the Board shall be paid in the form of
Restricted Stock Awards or in the form of Restricted Stock Unit Awards, as
determined by the Board. Each Director may elect before the beginning of each
calendar year to have more than fifty percent (50%) of his or her annual
retainer fee, and/or a portion of any other fees to be earned in such calendar
year for services on the Board, paid to him or her by such means.  The Awards
shall be made at intervals during the calendar year as the Company determines to
be administratively feasible, but not less frequently than quarterly, according
to procedures established by the Company and approved by the Board.


 (b)           Any Director’s election under (a) above with respect to retainer
fees earned in 2008 shall be deemed to apply to any Restricted Stock Unit Awards
made in 2008.  Prior to December 31, 2008, each Director may elect to convert
all of his or her then outstanding Restricted Stock Awards to Restricted Stock
Unit Awards according to procedures established by the Board.

 
 
 

--------------------------------------------------------------------------------

 

(c)           The terms of any Restricted Stock Unit Award granted under the
Plan, including any Restricted Stock Awards converted into Restricted Stock Unit
Awards under (b) above, shall be set forth in Restricted Stock Unit Award
Agreements which shall contain provisions determined by the Board and not
inconsistent with the Plan, including any vesting and forfeiture conditions, and
the time and form of settlement of the applicable Restricted Stock Units. The
terms of Restricted Stock Unit Award Agreements need not be the same with
respect to each Director.


(d)           The Board may at any time in its sole discretion accelerate or
waive all or any portion of vesting restrictions remaining in respect of the
Shares covered by an outstanding Restricted Stock Unit Award.  This authority
may be exercised for any or all Directors; provided that the acceleration or
waiver in any particular case shall not bind the Board in any other similar
case, it being the intention of the Company to grant the Board the broadest
possible discretion to act or to refuse to act in this regard.  Any such action
shall require the unanimous consent of all Directors (excluding the Director for
whose benefit the action is taken) then in office.


(e)           The holder of a Restricted Stock Unit Award shall not have any
rights of a shareholder of the Company with respect to such Award, including the
right to vote the shares.  Except as otherwise provided in a Restricted Stock
Unit Award Agreement, prior to settlement or forfeiture, any Restricted Stock
Unit shall carry with it a right to dividend equivalents under which the
Participant shall be entitled to receive the value of all dividends and other
distributions (with respect to actual Shares) in the form of additional
Restricted Stock Units. Such additional Restricted Stock Units shall be subject
to the same restrictions as the Restricted Stock Unit Award to which they
relate.


(f)           Except as otherwise provided in the applicable Restricted Stock
Unit Award Agreement, Restricted Stock Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated.


(g)           Settlement of Restricted Stock Units shall be made in the form of
Shares and distribution of such Shares shall occur or commence as provided in
the applicable Restricted Stock Unit Award Agreement; provided however, such
settlement and distribution may be deferred to a later date as elected by the
Director in accordance with procedures established by the Company to ensure
compliance with applicable law, including Section 409A of the Code.


Article 8.  Performance Shares
 
8.1           Grant of Performance Shares.  Subject to the terms and conditions
of the Plan, Performance Shares may be granted to Employees at any time and from
time to time as shall be determined by the Committee.  The Committee shall have
complete discretion in determining the number of Performance Shares granted to
each Participant and the terms and conditions thereof.
 
8.2           Value of Performance Shares.  The Committee shall set performance
goals over certain periods to be determined in advance by the Committee
(“Performance Periods”).  Prior to each grant of Performance Shares, the
Committee shall establish an initial number of Shares for
 

 
 
 

--------------------------------------------------------------------------------

 

each Performance Share Award granted to each Participant for that Performance
Period.  Prior to each grant of Performance Shares, the Committee also shall set
the performance goals that will be used to determine the extent to which the
Participant may receive a payment of Shares with respect to the Performance
Shares awarded for such Performance Period.  These goals will be based on the
attainment, by the Company or its subsidiaries or affiliates, of one or more
certain performance criteria and objectives described in Section 8.8
herein.  With respect to each such performance measure utilized during a
Performance Period, the Committee shall assign percentages to various levels of
performance which shall be applied to determine the extent to which the
Participant may receive a payout of the number of Shares for the Performance
Shares awarded for such Performance Period.
 
8.3           Payment of Shares.  After a Performance Period has ended, the
holder of a Performance Share shall be entitled to payment of the applicable
number of Shares with respect thereto as determined by the Committee.  The
Committee shall make this determination by first determining the extent to which
the performance goals set pursuant to Section 8.2 have been met.  It will then
determine the applicable percentage to be applied to, and will apply such
percentage to the number of Performance Shares to determine the payout to be
received by the Participant.  In addition, with respect to Performance Shares
granted to any Covered Employee, no payout shall be made hereunder except upon
written certification by the Committee that the applicable performance goal or
goals have been satisfied to a particular extent.
 
8.4           Committee Discretion to Adjust Awards.  Subject to limitations
applicable to payments to Covered Employees, the Committee shall have the
authority to modify, amend or adjust the terms and conditions of any Performance
Share Award Agreement, at any time or from time to time, including but not
limited to the performance goals.
 
8.5           Form and Timing of Payment.  The payment described in Section 8.3
herein shall be made in the applicable number of Shares as soon as
administratively feasible after the end of the Performance Period to which such
payment relates but no later than March 15 immediately following the end of such
Performance Period.  All such Shares shall be issued on the same date unless
otherwise prescribed by the Committee.  Unless the Committee provides otherwise,
the value of any dividends with respect to such issued Shares that the
Participant would have been entitled to during the applicable Performance Period
had he held such Shares during such Performance Period shall also be paid to the
Participant in whole Shares on said date.
 
8.6           Termination of Employment.
 
(a)           Unless the Committee provides otherwise, in the event the
employment of a Participant is terminated by reason of death, Disability, or
Retirement, each Performance Share Award held by the Participant shall be deemed
earned on a prorated basis, and a prorated payment based on the Participant’s
number of full months of service during the Performance Period, further adjusted
based on the achievement of the performance goals during the entire Performance
Period, as computed by the Committee, shall be made at the time payments are
made to Participants who did not terminate service during the Performance
Period.
 

 
 
 

--------------------------------------------------------------------------------

 

(b)           If the employment of a Participant shall terminate for any reason
other than death, Disability or Retirement, all Performance Shares shall be
forfeited and no payment shall be made with respect thereto; provided however,
the Committee may in its sole discretion waive such forfeiture and provide for a
payment to the Participant with respect to outstanding Performance Shares,
determined in such manner and payable at such time as the Committee deems
appropriate under the circumstances.  This authority of the Committee may be
exercised for any or all Participants; provided that its action in any
particular case shall not bind the Committee in any other case, it being the
intention of the Company to grant the Committee the broadest possible discretion
to act or refuse to act in this regard.
 
8.7           Nontransferability.  No Performance Shares granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, otherwise than by will or by the laws of descent and distribution
until the termination of the applicable Performance Period.  All rights with
respect to Performance Shares granted to a Participant under the Plan shall be
exercisable during his lifetime only by such Participant.
 
8.8           Performance Goals.
 
(a) For purposes of this Plan, including but not limited to Awards of
Performance Shares under this Article 8, “performance goals” shall mean the
criteria and objectives, determined by the Committee, which shall be satisfied
or met during the applicable Performance Period as a condition to the
Participant’s receipt of Shares with respect to such Award.  The criteria or
objectives for an Award shall be determined by the Committee in writing, shall
be measured for achievement or satisfaction during the Performance Period in
which the Committee established for such Participant to satisfy or achieve such
criteria and objectives and may be absolute in their terms or measured against
or in relationship to an index or other companies comparably, similarly or
otherwise situated or other external or internal measure and may be based on or
adjusted for any other objective goals, events, or occurrences established by
the Committee, provided that such criteria and objectives relate to one or more
of the following:  total shareholder return; earnings; earnings per share; net
income; revenues; operating profit; income before taxes, depreciation and/or
amortization; cash flow; expenses; market share; return on assets; return on
capital employed; return on equity; assets; value of assets; Fair Market Value
of Shares; regulatory compliance; safety standards; quality standards; cost
reduction objectives; satisfactory internal or external audits; improvement of
financial ratings; achievement of balance sheet or income statement objectives;
profit per ton shipped; or other financial, accounting or quantitative
objectives established by the Committee.
 
(b) Performance criteria and objectives may include or exclude extraordinary or
unusual charges or credits; pension or other employee benefit plan corridor
charges or credits; losses from discontinued operations; restatements and
accounting changes and other unplanned special charges such as restructuring
expenses; acquisitions; acquisition expenses, including expenses related to
impairment of goodwill or other intangible assets; stock offerings; stock
repurchases and loan loss provisions.  Such performance criteria and objectives
may be particular to a line of business, subsidiary or affiliate or the Company
generally, and may, but need not be, based upon a change or an increase or
positive result.
 

 
 
 

--------------------------------------------------------------------------------

 

(c) In interpreting Plan provisions applicable to performance criteria and
objectives and to Performance Share Awards to Participants who are Covered
Employees, it is the intent of the Plan to conform with the standards of Section
162(m) of the Code and the regulations thereunder.  The Committee in
establishing performance criteria and objectives applicable to such Awards, and
in interpreting the Plan, shall be guided by such standards, including, but not
limited to providing that the Award shall be paid solely as a function of
attainment of objective performance criteria and objectives based on one or more
of the specific criteria and objectives set forth in this Section 8.8
established by the Committee not later than 90 days after the Performance Period
applicable to the Performance Share Award has commenced (or, if such period of
service is less than one year, not later than the date on which 25% of such
period has elapsed).  Prior to the payment of any compensation based on
achievement of performance criteria and objectives to any such Covered Employee,
the Committee must certify in writing the extent to which the applicable
performance criteria and objectives were, in fact, achieved and the amounts to
be paid, vested or delivered as a result thereof, provided the Committee may
reduce, but not increase, such amount.
 
Article 9. Rights of Employees.


9.1           Employment. Nothing in the Plan shall: (a) interfere with or limit
in any way the right of the Company to terminate any Participant’s employment at
any time; (b) confer upon any Participant any right to continue in the employ of
the Company or its subsidiaries; or (c) be evidence of any agreement or
understanding, express or implied, that the Company will employ any Participant
in any particular position at a particular rate of compensation or for any
particular period of time.


9.2           Participation.  Nothing in this Plan shall be construed to give
any person any right to be granted any Award other than at the sole discretion
of the Committee or as giving any person any rights whatsoever with respect to
Shares except as specifically provided in the Plan.  No Participant shall have
the right to be selected to receive an Award under this Plan, or, having been so
selected, to be selected to receive a future Award.


Article 10.  Change of Control.


Upon the occurrence of a Change of Control, unless otherwise specifically
prohibited by the terms of this Article 10:


(a)           any and all outstanding Options previously granted hereunder, if
not then exercisable, shall become immediately exercisable, any restrictions on
the transfer of Shares of Restricted Stock shall lapse and expire effective as
of the date of the Change of Control; and the settlement date with respect to
any outstanding Restricted Stock Units shall be the effective date of the
Section 409A Change of Control (as defined in the Restricted Stock Unit Award
Agreement);


(b)           subject to Article 11 herein, the Committee shall have the
authority to make any modifications to any Option Award, Performance Share
Award, Restricted Stock

 
 
 

--------------------------------------------------------------------------------

 

Award, and Restricted Stock Unit Award determined by the Committee to be
appropriate before the effective date of the Change of Control;


(c)           except as otherwise provided in the Performance Share Award
Agreement,  any unearned Performance  Share Award shall be deemed earned at the
target amount assigned to each such Award,  and a prorated payment based on the
number of full months of the Performance Period with respect to each such Award
that have elapsed as of the effective date of the Change of Control shall be
made as soon as administratively feasible following the effective date of the
Change of Control; and


(d)           if the Shares are no longer traded over a national public
securities exchange following a Change of Control:


(i)           Participants holding Options shall have the right to require the
Company to make a cash payment to them in exchange for their Options.  Such cash
payment shall be contingent upon the Participant’s surrendering the Option.  The
amount of the cash payment shall be determined by adding the total positive
“spread” on all outstanding Options.  For this purpose, the total “spread” shall
equal the difference between: (1) the higher of (i) the highest price per Share
paid or offered in any transaction related to a Change of Control of the
Company; or (ii) the highest Fair Market Value per Share at any time during the
ninety (90) calendar day period preceding a Change of Control; and (2) the
Option Price applicable to each Share held under Option; and


(ii)           Participants holding Shares of Restricted Stock, Restricted Stock
Units and/or Shares received pursuant to (c) above with respect to Performance
Share Awards shall have the right to require the Company to make a cash payment
to them in exchange for such Shares or Restricted Stock Units.  Such cash
payment shall be contingent upon the Participant’s surrendering the Shares or
Restricted Stock Units.  The amount of the cash payment shall be not less than
the higher of (1) the highest price per Share paid or offered in any transaction
related to a Change of Control of the Company; or (2) the highest Fair Market
Value per Share at any time during the ninety (90) calendar day period preceding
a Change of Control.

 
 
 

--------------------------------------------------------------------------------

 

 
Article 11.  Amendment, Modification, and Termination.


11.1           Amendment, Modification, and Termination.  The Board may at any
time and from time to time, alter, amend, suspend or terminate this Plan in
whole or in part; provided, that no amendment that (a) requires shareholder
approval in order for this Plan to continue to comply with Rule 16b-3 under the
Exchange Act, including any successor to such Rule, or (b) would modify the
provisions of Section 3.1 or the first paragraph of Section 4.1 of this Plan,
shall be effective unless such amendment shall be approved by the requisite vote
of shareholders of the Company entitled to vote thereon.


11.2           Awards Previously Granted.  No termination, amendment, or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding such Award.  If consent is not given, the Award shall continue in force
in accordance with its terms without modification.


Article 12.  Withholding.


12.1           Tax Withholding.  The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy Federal, state, and local taxes, (including the
Participant’s FICA obligation, if any) required by law to be withheld with
respect to any taxable event arising or as a result of this Plan.  Failure to
cooperate with the Company in paying any such withholding shall cause the
cancellation of the Shares subject to the taxable transaction without liability
for such cancellation.


12.2           Share Withholding.  With respect to withholding required upon the
exercise of Options, the vesting of Shares under a Restricted Stock Award, or
receipt of Shares pursuant to a Performance Share Award, Participants may elect,
subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be imposed on the transaction.  All elections
shall be irrevocable, made in writing, signed by the Participant.  In addition
to the foregoing requirements, an Insider may elect Share withholding only if
such election is made in compliance with Section 16 of the Exchange Act.


Article 13.  Indemnification.  The Company shall indemnify and hold harmless
each member of the Committee, or of the Board, against and from any loss, cost,
liability or expense, including reasonable attorney’s fees and costs of suit,
that may be imposed upon or reasonably incurred by the member in connection with
or resulting from any claim, action, suit, or proceeding to which the member may
be a party defendant or in which the member may be involved as a defendant by
reason of any action taken or any failure to act under the Plan and against and
from any and all amounts paid in settlement thereof or paid in satisfaction of
any judgment in any such action, suit, or proceeding against the member,
provided that the member shall give the Company an opportunity, at its own
expense, to handle and defend the same before the member undertakes to handle
and defend it or agrees to any settlement of the claim.  The foregoing right of

 
 
 

--------------------------------------------------------------------------------

 

indemnification shall be in addition to, and not exclusive of, any other rights
of indemnification to which the member may be entitled under the Company’s
Articles of Incorporation or By-Laws, as a matter of law, or otherwise.  This
right shall not extend to any action by a Director as a claimant of rights under
the Plan, whether on the Director’s behalf or on behalf of a class of persons
which would include the Director, unless filed in the form of a declaratory
judgment seeking relief for the Company or the Plan.


Article 14.  Successors.  All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.


Article 15.  Listing of Shares and Related Matters.  If at any time the
Committee shall determine that the listing, registration or qualification of the
Shares subject to any Award on any securities exchange or under any applicable
law, or the consent or approval of any governmental regulatory authority, is
necessary or desirable as a condition of, or in connection with, the granting of
an Option or the issuance of Shares thereunder, the granting of a Restricted
Stock Award, the granting of Shares pursuant to a Restricted Stock Unit Award or
the granting of Shares pursuant to a Performance Share Award, no Option that is
the subject of such Award may be exercised in whole or in part and no
certificates may be issued or reissued in respect of any Restricted Stock,
Restricted Stock Unit or Performance Share Award that is the subject of such
Award unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.


Article 16.  Legal Construction.


16.1           Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.


16.2           Severability.  If any provision of the Plan shall be held by a
court of competent jurisdiction to be illegal, invalid or unenforceable for any
reason, the illegality, invalidity or unenforceability shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal, invalid or unenforceable provision had not been included.  Unless
otherwise specifically provided in a final order by a court of competent
jurisdiction, no such judicial determination shall deprive a Participant of the
economic advantage, if any, of unexpired Options under any Option Award
Agreement, of Shares of Restricted Stock then subject to restrictions under the
terms of the Plan or the Restricted Stock Award Agreement, of any Restricted
Stock Unit Awards, or of any Performance Share Awards.  If any such judicial
determination does or would have an adverse impact then the Company shall assure
the Participant of the right to receive cash in an amount equal to the value of
any Award under the Plan prior to the determination of its invalidity in the
same manner as if such Award was lawful and the benefit granted thereunder could
be enjoyed in accordance with the terms of the Award.

 
 
 

--------------------------------------------------------------------------------

 

16.3           Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


16.4           Securities Law Compliance.  With respect to Insiders,
transactions under this Plan are intended to comply with all applicable
conditions of Rule l6b-3 or its successors under the Exchange Act.  To the
extent any provision of the Plan or action by the Committee fails to so comply,
it shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee.  The obligations of the Company to issue or transfer
Restricted Stock awarded pursuant to the Plan, Shares pursuant to a Restricted
Stock Unit Award, Shares upon exercise of an Option, or Shares pursuant to a
Performance Share Award, shall be subject to: compliance with all applicable
governmental rules and regulations, and administrative action; the effectiveness
of a registration statement under the Securities Act of 1933, as amended, if
deemed necessary or appropriate by the Company; and the condition that listing
requirements (or authority for listing upon official notice of issuance) for
each stock exchange on which outstanding shares of the same class may then be
listed shall have been satisfied.


16.5           Governing Law.  To the extent not preempted by Federal law, the
Plan and all agreements hereunder shall be construed in accordance with and
governed by the laws of the State of Delaware.







 
AK STEEL HOLDING CORPORATION
 
AK STEEL CORPORATION
       
By: 
  /s/ David C. Horn    
David C. Horn, Senior Vice President,
   
General Counsel and Secretary











Adopted 1995
Amended November 21, 1996
Amended and Restated March 19, 1998
Amended and Restated January 16, 2003
Amended and Restated January 20, 2005
Amended December 7, 2006
Amended October 18, 2007
Amended and Restated October 16, 2008
